DETAILED ACTION 
1.	The office action is in response to the application filled on 4/7/2021.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-12 and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wagoner et al. (20140062210).  
Regarding claim 1. Wagoner et al. disclose an power converter assembly (100), comprising: a semi-conductor module (105, 110); a heat sink (140) mechanically connected to the semi-conductor module; a first busbar assembly (120) on a first side (as shown on figure 6) of the heat sink; and a second busbar assembly (125) on a second side (as shown on figure 6) of the heat sink opposite from the first side, wherein the first and second busbar assemblies are electrically connected to one another (120 and 125, fig. 6).

Regarding claim 2. Wagoner et al. disclose (fig. 6) wherein the first busbar assembly (120) includes a DC positive layer (layer 120 is connected to the positive terminal which also the first busbar), a DC negative layer (layer 125 is connected to the negative terminal which also the second busbar) and a DC neutral layer (135).

Regarding claim 3. Wagoner et al. disclose (fig. 6) wherein the second busbar assembly (125) includes a DC positive layer (layer 120 is connected to the positive terminal which also the first busbar), a DC negative layer (layer 125 is connected to the negative terminal which also the second busbar) and a DC neutral layer (135). 

Regarding claim 4, Wagoner et al. disclose (figures. 2a, 2b, 6) a first capacitor (115) on a first side of the heat sink (140) and a second capacitor on the second side of the heat sink (140), wherein the first and second busbar assemblies are each connected to both the first capacitor and the second capacitor (capacitor bank 115 with only one capacitor, however, those skilled in the art will appreciate that a capacitor bank would employ more than one capacitor) (para. 0014).

Regarding claim 5. Wagoner et al. disclose (figures. 2a, 2b, 6) wherein the semi-conductor module (105, 110) is one of a plurality of semi-conductor modules, wherein a first set of at least one of the plurality of semi- conductor modules are on the first side of the heat sink (140) and a second set of at least one of a plurality of the semi-conductor modules are on a second side of the heat sink (second power module 110 is mounted on an opposing side surface of heat sink 140. In one embodiment, first power module 105 is mounted on one surface of heat sink 140 that is in a first plane that is co-planar to the mounting surface of the heat sink, while second power module 110 is mounted on another surface of heat sink 140 that is in a second plane that is co-planar to the mounting surface of the heat sink) (para. 0020) (refer to figures 3 and 6).

Regarding claim 6. Wagoner et al. disclose (figures. 2a, 2b, 6) a first capacitor (115) on a first side of the heat sink (140) and a second capacitor on the second side of the heat sink (capacitor bank 115 with only one capacitor, however, those skilled in the art will appreciate that a capacitor bank would employ more than one capacitor) (para. 0014), wherein the first capacitor and the second capacitor are electrically connected to both the first and second sets of semi-conductor modules, wherein the first capacitor is electrically connected to the first set of semi-conductor modules through the first busbar assembly, and wherein the second capacitor is electrically connected to the second set of semi-conductor modules through the second busbar assembly (second power module 110 is mounted on an opposing side surface of heat sink 140. In one embodiment, first power module 105 is mounted on one surface of heat sink 140 that is in a first plane that is co-planar to the mounting surface of the heat sink, while second power module 110 is mounted on another surface of heat sink 140 that is in a second plane that is co-planar to the mounting surface of the heat sink) (para. 0020) (refer to figures 3 and 6).

Regarding claim 7. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) a first AC connector electrically connected to the first set of semi-conductor modules (105) and a second AC connector electrically connected to the second set of semi-conductor modules (110) (AC output bus bar 130 mounted on second power module 110. In particular, FIG. 5 shows second power module 110 mounted onto a surface of heat sink 140 that opposes the mounting surface of first power module 105 (not shown). More specifically, second power module 110 mounts to heat sink via fasteners 160, and negative DC bus bar (layer 125 is connected to the negative terminal which also the second busbar) and AC output bus bar 130 mount to second power module bus bars via the fasteners 160) (para. 0025).

Regarding claim 8. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) wherein the first set of semi-conductor modules (105) are electrically connected to the first busbar assembly (120).

Regarding claim 9. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) wherein the second set of semi-conductor modules (second power module 110) are electrically connected to the second busbar assembly (125).

Regarding claim 10. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) wherein the second busbar assembly (125) includes a DC positive layer (layer 120 is connected to the positive terminal which also the first busbar), a DC negative layer (layer 125 is connected to the negative terminal which also the second busbar) and a DC neutral layer (135), wherein the DC positive layer of the first busbar assembly (120) is electrically connected to the DC positive layer (layer 120 is connected to the positive terminal which also the first busbar) of the second busbar assembly (125), wherein the DC negative layer of the first busbar assembly is electrically connected to the DC negative layer of the second busbar assembly refer to figure 6), wherein the DC neutral layer (135) of the first busbar assembly (120) is electrically connected to the DC neutral layer (135) of the second busbar assembly (125).

Regarding claim 11. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) three first AC connectors on the first side of the heat sink and three second AC connectors on the second side of the heat sink (AC output bus bar 130 mounted on second power module 110. In particular, FIG. 5 shows second power module 110 mounted onto a surface of heat sink 140 that opposes the mounting surface of first power module 105 (not shown). More specifically, second power module 110 mounts to heat sink via fasteners 160, and negative DC bus bar (layer 125 is connected to the negative terminal which also the second busbar) and AC output bus bar 130 mount to second power module bus bars via the fasteners 160) (para. 0025).


Regarding claim 12. Wagoner et al. disclose (fig. 6) wherein the first and second busbar assemblies (120, 125) are electrically connected to one another through the heat sink (140) with a set of bushings (fasteners 145 can be any fastener device that mechanically joins or affixes two or more objects together.) (para. 0021).

Regarding claim 15. Wagoner et al. disclose a power converter assembly (100), comprising: a plurality of sets of semi-conductor modules (105, 110); a common heat sink (140) mechanically connected to each semi-conductor module (105 or 110); a first busbar assembly (120) on a first side of the common heat sink (140); and a second busbar assembly (125) on a second side of the common heat sink opposite from the first side, wherein the first and second busbar assemblies are electrically connected to one another( 120 and 125, fig. 6).

Regarding claim 16. Wagoner et al. disclose (fig. 6) wherein the first busbar assembly (120) includes a DC positive layer (layer 120 is connected to the positive terminal which also the first busbar), a DC negative layer and a DC neutral layer (135).

Regarding claim 17. Wagoner et al. disclose (fig. 6) wherein the second busbar assembly includes a DC positive layer, a DC negative layer (layer 125 is connected to the negative terminal which also the second busbar) and a DC neutral layer (135).

Regarding claim 18. Wagoner et al. disclose (figures. 2a, 2b, 6) a plurality of first capacitors (115) on a first side of the common heat sink (140) and a plurality of second capacitors on the second side of the common heat sink, wherein the first and second busbar assemblies are each connected to both the plurality of first capacitors and the plurality of second capacitors (capacitor bank 115 with only one capacitor, however, those skilled in the art will appreciate that a capacitor bank would employ more than one capacitor) (para. 0014).

Regarding claim 19. Wagoner et al. disclose (figures. 2a, 2b, 6) wherein each set of semi-conductor modules (105 or 110) includes a plurality of semi-conductor modules, wherein a first set of semi-conductor modules (105) are on the first side of the common heat sink (140) and a second set of the semi-conductor modules (115) are on a second side of the common heat sink, wherein each semi-conductor module includes two semi-conductor switches (second power module 110 is mounted on an opposing side surface of heat sink 140. In one embodiment, first power module 105 is mounted on one surface of heat sink 140 that is in a first plane that is co-planar to the mounting surface of the heat sink, while second power module 110 is mounted on another surface of heat sink 140 that is in a second plane that is co-planar to the mounting surface of the heat sink) (para. 0020) (refer to figures 3 and 6).

Regarding claim 20. Wagoner et al. disclose (figures. 2a, 2b, 5 and 6) a first AC connector electrically connected to the first set of semi-conductor modules (105) and a second AC connector electrically connected to the second set of semi-conductor modules (110) (AC output bus bar 130 mounted on second power module 110. In particular, FIG. 5 shows second power module 110 mounted onto a surface of heat sink 140 that opposes the mounting surface of first power module 105 (not shown). More specifically, second power module 110 mounts to heat sink via fasteners 160, and negative DC bus bar (layer 125 is connected to the negative terminal which also the second busbar) and AC output bus bar 130 mount to second power module bus bars via the fasteners 160) (para. 0025).

Allowable Subject Matter
6.	 Claims 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13. The prior art fails to teach “…wherein four of the five bushings are periphery bushings electrically connected to at least one of the DC positive layer or the DC negative layer of the first busbar assembly and the second busbar assembly, wherein a fifth of the five bushings is a central bushing electrically connected to the DC neutral layers of the first busbar assembly and the second busbar assembly, wherein the periphery bushings are equidistant from a longitudinal axis defined by the central bushing.” 

Regarding claim 14. The prior art fails to teach “…wherein the set of bushings includes five bushings, wherein the first, second, third and fourth bushings have equivalent cross-sectional areas, wherein the fifth bushing has a cross-sectional area equal to the cross-sectional areas of the first and second bushing combined.”

Conclusion
7. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838